The single exception in this case is to the judgment holding the plaintiff in error in contempt of court for non-payment of temporary alimony duly ordered by the court. The evidence showing some earning capacity of plaintiff in error, we can not say that the judge abused his discretion.
Judgment affirmed. All the Justices concur.
                      No. 13109. NOVEMBER 29, 1939.
In a suit for permanent and temporary alimony brought by Dollie Burkhalter against Loy Burkhalter, an order allowing $8 per month temporary alimony and $10 attorney's fees was issued on May 13, 1939. On August 16, 1939, the plaintiff filed a petition alleging that the defendant had made no payments on the alimony so awarded, and praying that he be adjudged in contempt of court for such non-payment. On a hearing the evidence showed that the defendant had paid the plaintiff nothing as alimony; that he was employed as a truck driver hauling logs at $1.50 per day for time actually worked; that because of excessive rains he was unable to put in full time, working as little as two days per week some of the time, and that his income was not over $20 per month at any time. Judgment was rendered, holding the defendant in contempt of court. He excepted to that ruling.